DETAILED ACTION
	This communication is a first Office Action Non-Final rejection on the merits. Claims 1-21 as originally filed are pending and have been considered below.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a solar array support structure, classified in H02S 20/10.
II. Claims 19-21, drawn to a method of manufacturing a vertical pile, classified in F16M 11/24.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the method of manufacturing can be used to make another materially different product such as a beach umbrella, a basketball hoop mount, or a fence anchor.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Victor Baranowski on 01/26/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 110.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnkvist (U.S. Patent No. 10,590,619) in view of Abraham (U.S. Patent No. 10,077,893).

Ronnkvist fails to disclose the pile extension is externally threaded; wherein the first end is internally threaded; and the pile body further including a conical portion.
Abraham discloses an anchoring system (abstract) wherein a pile extension (625) is externally threaded (at 627; figure 7B); wherein the first end [of the vertical pile 605] is internally threaded (at 720; figure 7B); and the pile body further including a conical portion (pointed lowermost portion; figure 7B)
Therefore, from the teaching of Abraham, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify 
As per claim 2, Ronnkvist as modified teaches the internally threaded first end includes an expanded bell shape (at 6; annotated figure 2).  
As per claim 3, Ronnkvist as modified teaches the internally threaded first end is configured to tightly receive a threaded male end of the externally threaded pile extension (as illustrated, the first end receives the male end of the pile extension; figure 1) that has the same diameter as the main body of the vertical pile (figure 1).
As per claim 4, Ronnkvist as modified teaches the internally threaded first end includes an inner diameter that corresponds to an outer diameter of the main body of the vertical pile (figures 1 and 3A).  
As per claim 5, Ronnkvist as modified teaches a first through hole (17) located in the main body proximate the expanded bell shape of the internally threaded first end (figure 3A), the first through hole configured to receive a torque during installation of the vertical pile into the ground (it is understood that the first through hole is capable of receiving a torque during installation of the vertical pile into the ground).
As per claim 6, Ronnkvist as modified fails to disclose a second through hole located in the main body proximate the expanded bell shape of the internally threaded first end, but closer to the second end than the first through hole, the second through 
However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the apparatus to have a duplicate second through hole, wherein the second through hole is located in the main body proximate the expanded bell shape of the internally threaded first end, but closer to the second end than the first through hole, the second through hole configured to receive a torque in cooperation with the first through hole during installation of the vertical pile into the ground, since such a modification would have only involved a mere duplication of a component. Absent any persuasive evidence that a particular configuration of the claimed duplicate part is significant, a duplicate part is generally recognized as being within the level of ordinary skill in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art to include a duplicate second through hole, wherein the second through hole is located in the main body proximate the expanded bell shape of the internally threaded first end, but closer to the second end than the first through hole, the second through hole configured to receive a torque in cooperation with the first through hole during installation of the vertical pile into the ground, in order to further strengthen the connection between the extension and the pile in order to further stabilize the anchor assembly.
As per claim 7, Ronnkvist as modified fails to disclose the internally threaded first end extends between 2 and 5 percent of an entire length of the vertical pile.
 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges wherein the internally threaded first end extends between 2 and 5 percent of an entire length of the vertical pile, in order to provide the optimal thread length for a more secure connection between the extension and the pile. 
As per claim 8, with regards to the limitation that the product is formed wherein the internally threaded first end is created by expanding the first end with a swaging process, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product. Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Ronnkvist as modified teaches all of the structural limitations of the claim, the claim stands rejected.  See MPEP 2113.
 As per claim 9, Ronnkvist  teaches the internally threaded first end is galvanized (col. 3, lines 25-30).

Ronnkvist fails to disclose the pile extension is externally threaded; wherein the first end is internally threaded; and the pile body further including a conical portion.
Abraham discloses an anchoring system (abstract) wherein a pile extension (625) is externally threaded (at 627; figure 7B); wherein the first end [of the vertical pile 605] is internally threaded (at 720; figure 7B); and the pile body further including a conical portion (pointed lowermost portion; figure 7B)
Therefore, from the teaching of Abraham, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchoring assembly of Ronnkvist such that the pile extension is externally threaded; wherein the first end is internally threaded; and the pile body further including a conical portion, as taught by Abraham, in order to facilitate assembly by reducing the number of required parts by having a threaded connection, and to facilitate assembly by providing a conical end to penetrate a ground surface.

As per claim 12, Ronnkvist as modified teaches the internally threaded first end is configured to tightly receive a threaded male end of the externally threaded pile extension (as illustrated, the first end receives the male end of the pile extension; figure 1) that has the same diameter as the main body of the vertical pile (figure 1).
As per claim 13, Ronnkvist as modified teaches the internally threaded first end includes an inner diameter that corresponds to an outer diameter of the main body of the vertical pile (figures 1 and 3A).  
As per claim 14, Ronnkvist as modified teaches a first through hole (17) located in the main body proximate the expanded bell shape of the internally threaded first end (figure 3A), the first through hole configured to receive a torque during installation of the vertical pile into the ground (it is understood that the first through hole is capable of receiving a torque during installation of the vertical pile into the ground).
As per claim 15, Ronnkvist as modified fails to disclose a second through hole located in the main body proximate the expanded bell shape of the internally threaded first end, but closer to the second end than the first through hole, the second through hole configured to receive a torque in cooperation with the first through hole during installation of the vertical pile into the ground.
However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the apparatus to have a duplicate second through hole, wherein the second through hole is located in the main body proximate the expanded bell shape of the internally threaded first end, but closer to the second end than the first 
As per claim 16, Ronnkvist as modified fails to disclose the internally threaded first end extends between 2 and 5 percent of an entire length of the vertical pile.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein the internally threaded first end extends between 2 and 5 percent of an entire length of the vertical pile, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held  F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges wherein the internally threaded first end extends between 2 and 5 percent of an entire length of the vertical pile, in order to provide the optimal thread length for a more secure connection between the extension and the pile. 
As per claim 17, with regards to the limitation that the product is formed wherein the internally threaded first end is created by expanding the first end with a swaging process, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product. Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Ronnkvist as modified teaches all of the structural limitations of the claim, the claim stands rejected.  See MPEP 2113.
 As per claim 18, Ronnkvist  teaches the internally threaded first end is galvanized (col. 3, lines 25-30).

    PNG
    media_image1.png
    484
    967
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to mounting support structures in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633